Exhibit 10.1

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This Amendment No. 1 to Credit Agreement, dated as of August 15, 2014 (this
“Amendment”), is among SFX ENTERTAINMENT, INC., a Delaware corporation (the
“Borrower”), the Lenders party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BARCLAYS BANK PLC, as administrative agent and
collateral agent (in such capacities, together with its successors and permitted
assigns, the “Administrative Agent”) under the Credit Agreement (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, reference is made to the Credit Agreement, dated as of February 7, 2014
(as amended, restated, extended, supplemented, modified and otherwise in effect
to the date hereof, the “Credit Agreement”), among, inter alios, the Borrower,
the Lenders party thereto and the Administrative Agent;

 

WHEREAS, the Borrower has requested that the definition of Consolidated EBITDA
(as defined in the Credit Agreement) and the financial covenants set forth in
the Credit Agreement be amended as set forth below; and

 

NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower, the Administrative
Agent and the Lenders hereby agree as follows:

 

Section 1.                                          Defined Terms.  All
capitalized terms used but not defined in this Amendment shall have the
respective meanings specified in the Credit Agreement.  The rules of
interpretation set forth in Section 1.02 of the Credit Agreement shall apply to
this Amendment, mutatis mutandis, as if set forth herein.  References in the
Credit Agreement (including references to the Credit Agreement as amended
hereby) to “this Agreement” and “this Credit Agreement” (and indirect references
such as “hereunder,” “hereby,” “herein,” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended by this Amendment.

 

Section 2.                                          Amendments to the Credit
Agreement.  The Credit Agreement (including all schedules and exhibits thereto)
is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by:

 

(i)                                     deleting the “and” after the end of
clause (j)(z) of the definition of “Consolidated EBITDA”;

 

(ii)                                  replacing clause (k) of the definition of
“Consolidated EBITDA” in its entirety with the following:

 

“incremental contributions to Consolidated EBITDA that the Borrower reasonably
believes in good faith could have been realized or achieved from the guaranteed
payments provided under one or more Qualified Marketing Agreements entered into
after the beginning of the relevant period and on or prior to the relevant date
of determination if such Qualified Marketing Agreements had been effective as of
the beginning of such relevant period; provided, however, that such incremental
contributions were reasonably identifiable and quantified in good faith in an
officer’s certificate delivered to the Administrative Agent at the time of any
calculation of Consolidated EBITDA, and”;

 

--------------------------------------------------------------------------------


 

(iii)                               inserting the following sentence immediately
after clause (k):

 

“(l) incremental contributions to Consolidated EBITDA that the Borrower
reasonably believes in good faith it will achieve from the end of the relevant
period through December 31, 2015 from recoupments under an agreement between the
Borrower and M&M Management Vennootschap BVBA, dated as of June 24, 2014 as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with its terms; provided, that (i) such incremental contributions
were reasonably identifiable and quantified in good faith in an officer’s
certificate delivered to the Administrative Agent at the time of any calculation
of Consolidated EBITDA and (ii) no adjustment for recoupments under this clause
(l) shall exceed $7.7 million less any such recoupments already reflected in the
historical consolidated financial statements of the Borrower.”

 

(b)                                 Section 6.14 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(a)                           If any Revolving Loan, Swingline Loan or L/C
Obligation is outstanding as of the last day of any Fiscal Quarter of the
Borrower, the Borrower shall not permit the Total Leverage Ratio calculated for
the period of four Fiscal Quarters of the Borrower then ended as set forth below
to be greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

 

 

Maximum Total Leverage Ratio

September 30, 2014

 

 

5.50 : 1.00

December 31, 2014

 

 

5.50 : 1.00

March 31, 2015

 

 

5.00 : 1.00

June 30, 2015

 

 

5.00 : 1.00

September 30, 2015

 

 

5.00 : 1.00

December 31, 2015

 

 

5.00 : 1.00

March 31, 2016 and thereafter

 

 

4.50 : 1.00

 

(b)                                 If any Revolving Loan, Swingline Loan or L/C
Obligation, is outstanding as of the last day of any Fiscal Quarter of the
Borrower, the Borrower shall not permit the Interest Coverage Ratio calculated
as of such day for the period of four Fiscal Quarters of the Borrower then ended
to be less than 2.00:1.00.”

 

Section 3.                                          Conditions to
Effectiveness.  This Amendment shall become effective on the date on which each
of the following conditions is satisfied (the “Amendment No. 1 Effective Date”):

 

(a)                                 Executed Amendment No. 1 to Credit
Agreement.  The Administrative Agent shall have received one or more
counterparts of this Amendment duly executed by the Loan Parties, the
Administrative Agent and the Required Lenders.

 

(b)                                 Fees and Expenses.  The Borrower shall have
paid all costs and expenses (including reasonable and documented out-of-pocket
legal fees and expenses) agreed in writing to be paid by it to the Agents and/or
the Lenders in connection herewith to the extent due (and, in the case of
expenses (including reasonable and documented out-of-pocket legal fees and
expenses), to the extent that statements for such expenses shall have been
delivered to the Borrower not less than two Business Days prior to the Amendment
No. 1 Effective Date).

 

--------------------------------------------------------------------------------


 

(c)                                  Representations and Warranties; No
Default.  Each of the representations and warranties in Section 4 hereof shall
be true and correct in all material respects on and as of this date as if made
on and as of this date.

 

Section 4.                                          Representations and
Warranties.  To induce the Administrative Agent and the Lenders to enter into
this Amendment, each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)                                 the execution, delivery and performance of
this Amendment has been duly authorized by all requisite corporate action on the
part of the Loan Parties; this Amendment has been duly executed and delivered by
the Loan Parties; and this Amendment constitutes a valid and binding agreement
of the Loan Parties, enforceable against the Loan Parties in accordance with its
terms, except (i) as such enforceability thereof may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law);

 

(b)                                 no Default exists or would result from
giving effect to this Amendment and the consummation of the transactions
contemplated hereby; and

 

(c)                                  the representations and warranties of the
Group Members as set forth in this Amendment and in any other Loan Document to
which a Loan Party is a party are true and correct in all material respects on
and as of this date as if made on and as of this date except to the extent that
such representations and warranties relate to an earlier date, in which case
such representations and warranties are true and correct in all material
respects as of such earlier date; provided, that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language is true and correct in all respects.  No Default has occurred and is
continuing as of the Amendment No. 1 Effective Date.

 

Section 5.                                          Miscellaneous.

 

(a)                                 Confirmation of Loan Documents.  Except as
expressly provided in this Amendment, each of the Loan Parties hereby ratifies
and confirms all of the terms and conditions of the Credit Agreement, the
Security Documents and the other Loan Documents to which it is a party and all
documents, instruments and agreements related thereto, which remain in full
force and effect.  The Borrower hereby reconfirms its obligations pursuant to
the Credit Agreement to pay and reimburse the Administrative Agent and the
Lenders for all costs and expenses (including without limitation, the fees and
expenses of its counsel) incurred in connection with the negotiation,
preparation, execution and delivery of this Amendment to the extent required by
Section 9.03 of the Credit Agreement.  The Credit Agreement, together with this
Amendment, shall be read and construed as a single agreement.  All references in
the Loan Documents to the Credit Agreement or any other Loan Document shall
hereafter refer to the Credit Agreement or any other Loan Document as amended
hereby.  This Amendment shall constitute a Loan Document.

 

(b)                                 Limitation of this Amendment.  The
amendments set forth herein are effective solely for the purposes set forth
herein and shall be limited precisely as written.  Except as expressly provided
herein, this Amendment shall not be deemed to (i) be a consent to any amendment,
waiver or modification of any other term or condition of the Credit Agreement or
any other Loan Document, or (ii) operate as a waiver or otherwise prejudice any
right, power or remedy that the Administrative Agent or Lenders may now have or
may have in the future under or in connection with the Credit Agreement or any
other Loan Document, except as specifically set forth herein.  Upon the
effectiveness of this

 

--------------------------------------------------------------------------------


 

Amendment, each reference in the Credit Agreement to “this Agreement”, “herein”,
“hereof” and words of like import and each reference in the Credit Agreement and
the Loan Documents to the Credit Agreement shall mean the Credit Agreement as
amended hereby.  This Amendment shall be construed in connection with and as
part of the Credit Agreement.

 

(c)                                  Captions.  Section headings used herein are
for convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

 

(d)                                 Governing Law.  This Amendment and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the Law of the State of New York.

 

(e)                                  Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment. 
Receipt by facsimile or electronic transmission of any executed signature
page to this Amendment shall constitute effective delivery of such signature
page.

 

(f)                                   Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the sole benefit of the Loan Parties,
Administrative Agent and Lenders and their respective successors and assigns.

 

(g)                                  References.  Any reference to the Credit
Agreement contained in any notice, request, certificate, or other document
executed concurrently with or after the execution and delivery of this Amendment
shall be deemed to include this Amendment unless the context shall otherwise
require.

 

(h)                                 Modification; Waiver.  This Amendment may
not be modified orally, but only by an agreement in writing in accordance with
Section 9.02 of the Credit Agreement.

 

(i)                                     Although not free from doubt, the
Borrower intends to take the position that this Amendment does not result in a
“significant modification” within the meaning of Treasury Regulations
Section 1.1001-3(e).

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first above written.

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

 

Name: Richard Rosenstein

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, and as L/C Issuer, the Swingline
Lender and a Lender

 

 

 

 

 

By:

/s/ Irina Dimova

 

 

Name: Irina Dimova

 

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Eric Pratt

 

 

Name: Eric Pratt

 

 

Title: Director

 

 

 

By:

/s/ Enrique Landaeta

 

 

Name: Enrique Landaeta

 

 

Title: Director

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ John Huntington

 

 

Name: John Huntington

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Matt Friend

 

 

Name: Matt Friend

 

 

Title: Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JEFFRIES FINANCE LLC, as a Lender

 

 

 

 

 

By:

/s/ J. Paul McDonnell

 

 

Name: J. Paul McDonnell

 

 

Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Lana Gifas

 

 

Name: Lana Gifas

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Jennifer Anderson

 

 

Name: Jennifer Anderson

 

 

Title: Associate Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------